Per Curiam.
The Georgia Railway & Power Company placed in or near an old road, and on land which the company had condemned, certain material for the building of a power line; the material consisting of poles, wire, cross-arms and insulators. Plaintiff’s mule, attached to a buggy, shied at these articles, ran away, and threw him and his wife out of the buggy, causing the'alleged injury for which this suit was brought. These articles consisted of the usual and necessary materials for building a power line, and the evidence failed to show that there was anything unusual about them. No evidence authorized a finding that the company was guilty of negligence in the premises, and the verdict for the plaintiff was contrary to law and evidence. See 1 R. C. L., 1203; Davis v. Penn. R. Co., 218 Pa. 463 (167 Atlantic, 777, 12 L. R. A. (N. S.) 1152); Southern Ry. Co. v. Flynt, 2 Ga. App. 168 (58 S. E. 374); Southern Ry. Co. v. Barber, 12 Ga. App. 286 (77 S. E. 172); Barton v. Southern Ry. Co., 132 Ga. 841 (64 S. E. 1079, 22 L. R. A. (N. S.) 915, 16 Ann. Cas. 1232); Coleman v. Wrightsville & Tennille R. Co., 114 Ga. 386 (40 S. E. 247).

Judgment reversed.


Broyles, C. J., and Luke, J., concur.